Exhibit 10.11
 
 
LEASE AND FUEL SUPPLY AGREEMENT
THIS LEASE and FUEL SUPPLY AGREEMENT is by and between REITANO ENTERPRISES,
INC., a Florida corporation, with a mailing address of Post Office Box 540175,
Lake Worth, FL 33454 (hereinafter called "Lessor"), and OTM USA CORP., a Florida
corporation, with offices at 12355 Hagen Ranch Road, Ste. 604, Boynton Beach, FL
33437 (hereinafter called "Lessee" and/or "Dealer").
W I T N E S S E T H:
WHEREAS, Lessee is desirous of leasing certain premises from Lessor and
purchasing gasoline and related petroleum products and Lessor is desirous of
leasing to Lessee the premises hereinafter described and arranging for the
supply of gasoline and related petroleum products to Lessee, all, upon the
terms, covenants and conditions set forth herein.
NOW, THEREFORE:
I - DEMISED PREMISES AND PERSONALTY
A.            In consideration of the rents hereinafter reserved and all of the
terms, conditions, covenants and agreements hereinafter contained, Lessor hereby
leases and demises to Lessee, and Lessee hereby hires, leases and takes from
Lessor, that certain real property located in the Town of Jupiter, Palm Beach
County, Florida, with a street address of 10050 West Indiantown Road, Jupiter,
Florida, Florida 33478, all as more particularly described in Exhibit "A"
attached hereto, including all buildings, structures and improvements located or
to be located thereon (all of said real property and buildings/improvements are
hereinafter referred to as "Demised Premises"), including all furniture,
fixtures, equipment and tangible personal property, petroleum dispensing
equipment, underground petroleum storage tanks (hereinafter collectively
referred to as the "Personalty"), subject to all restrictions, covenants,
easements and conditions affecting said Demised Premises. Lessee acknowledges
that subject to its right of inspection prior to the Commencement Date of this
Lease, Lessee accepts the Demised Premises and Personalty all in their present
"AS-IS", "WHERE-IS" condition in all respects with no representations or
warranties of any kind or nature whatsoever, express or implied, as to
condition, merchantability or fitness for a particular purpose.
B.            Lessor makes no representation, warranty or guaranty to Lessee as
to the level of business, profitability or income to be generated or obtained by
Lessee as a result of or in connection with Lessee's lease of the Demised
Premises and the Personalty or the suitability of the Demised Premises and
Personalty for Lessee's intended business operation.
II - TERM
A.            The initial term of this Lease shall be for ten (10) years. In
addition, Lessee shall have the option to renew this Lease for one (1)
additional term of ten (10) years, upon the same terms and conditions set forth
herein, except that the annual rental shall be increased as provided herein.
Said option to renew shall be exercised by Lessee giving written notice to
Lessor, at least six (6) months before the expiration of the then existing term.
There shall be no further options to renew. Provided however, in the event that
the Lessor receives an offer from a third party to purchase the Demised Premises
and the Personalty and Lessee does not exercise its right of first refusal as
provided herein, Lessor shall have the unconditional and unequivocal right to
cancel the remaining term of this Lease upon three (3) months written notice to
the Lessee, at which time the Lessee shall immediately and forthwith vacate the
Demised Premises and this Lease shall be terminated on such date. This agreement
of the Lessee to vacate the Demised Premises upon three (3) months written
notice to the Lessee is a material inducement for the Lessor to enter into this
Lease and if not for Lessee's agreement to the terms hereof, Lessor would not
have leased the Demised Premises and the Personalty to the Lessee. The term of
this Lease, and the Lessee's obligation to pay rent, shall commence on the
"Commencement Date", as hereinafter defined.
Exhibit 10.11 -- Page 1

--------------------------------------------------------------------------------





B.            The Commencement Date of this Lease shall be January 15, 2016 and
shall terminate on January 14, 2026, unless this Lease is terminated prior to
such date or otherwise extended as provided herein (the "Term"). It is expressly
understood and agreed by the Lessee that it shall be the Lessee's sole and
absolute responsibility and obligation to obtain all governmental licenses,
permits and approvals necessary and required to operate the Demised Premises as
a gasoline and service station facility for the supply of gasoline and related
petroleum products for re-sale to the general public, with an appurtenant
convenience store, at the Demised Premises (the "Permitted Uses"). It is further
understood and agreed that in the event that the Lessee has not obtained all the
necessary governmental approvals and licenses to operate the Demised Premises
for the Permitted Uses prior to January 10, 2016; the Lessee shall be
nevertheless under the absolute and unconditional obligation to commence paying
Rent to the Lessor on such date. The Lessee's failure to obtain such licenses
and approvals shall not operate to extend the Commencement Date of this Lease
for purposes of paying or delaying paying Rent to the Lessor.
C.            Lessee expressly acknowledges and agrees that it shall assume all
of Lessor's duties, liabilities and obligations under that certain Dealer Supply
Agreement dated March 18, 2010, by and between Coast to Coast Petroleum, Inc.,
as Supplier, Lessor, as Property Owner, and Spanish River Services, Inc., as
Dealer, whereby Lessee agrees to purchase, receive and pay for all its motor
fuel requirements for the Demised Premises from Spanish River Services, Inc., as
Dealer, and Coast to Coast Petroleum, Inc., as Supplier and agrees to operate
the Demised Premises as a "Chevron" branded station. Lessee shall execute and
deliver any such documents as required by Coast to Coast Petroleum, Inc. to
formalize the exclusive rights of Coast to Coast Petroleum, Inc. to supply
Lessee with all its motor fuel requirements at the Demised Premises and to
establish their on-going business relationship pursuant to the aforesaid Dealer
Supply Agreement. Lessee's agreement to purchase all of its motor fuel
requirements from Coast to Coast Petroleum, Inc. and operate the Demised
Premises as a "Chevron" branded station is a condition precedent to the validity
and effectiveness of this Lease. Failure of Lessee to enter into such business
relationship with Coast to Coast Petroleum, Inc. shall be automatic grounds for
lessor to cancel this lease at which time neither party shall have any further
obligation or duty to the other party.
D.            Lessee further acknowledges and agrees that shall assume of all
lessor's duties, liabilities and obligations under that certain Commercial lease
by and between Lessor, as Landlord, and PM Jupiter Farms, LLC, a Florida limited
liability company, as Tenant, for the space located on the Demised Premises
consisting of approximately 200 square feet with an additional 140 square feet
in common as more fully described therein currently being operated as a Dunkin
Donuts franchise. Lessee's assumption of said lease is a condition precedent to
the validity and effectiveness of this lease.
E.            The Lessee hereto agrees upon demand of the Lessor, to execute a
written document in recordable form expressing the Commencement Date and
termination/option dates of the term hereof as such have been determined in
accordance with the provisions of the previous paragraph. This Agreement or any
other agreement regarding this lease and fuel agreement shall not be recorded by
the lessee.
III - USE AND RESTRICTION
A.            Lessee hereby agrees that it shall not use nor permit the use of
the Demised Premise for any other purpose other than the Permitted Uses.
Exhibit 10.11 -- Page 2

--------------------------------------------------------------------------------





B.            Lessee will (i) abstain from and will not suffer the commission or
waste on the Demised Premises and will keep the Personalty, buildings,
improvements, fixtures, equipment and appliances now or hereafter thereon,
including all underground storage tanks, in good repair and will make
replacements thereto as and when the same becomes necessary, (ii) promptly
notify lessor in writing of the occurrence of any loss or damage to the Demised
Premises, (iii) not materially alter the buildings, improvements, fixtures,
equipment or Personalty now or hereafter upon the Demised Premises, or remove
the same therefrom, or permit any other person to do so, without the written
consent of Lessor and (iv) no building or other property shall be removed,
demolished or materially altered or enlarged, nor shall any new building be
constructed, without the prior written consent of the Lessor, except without
such consent, Lessee may remove and dispose of such Personalty as from time to
time may become worn out or obsolete, provided that simultaneously with or prior
to such removal, any such Personalty shall be replaced with other equipment of a
value at least equal to that of the replaced equipment, free from any title
retention or other security agreement or other encumbrance. Lessee will not
permit any portion of the Demised Premises to be used for any unlawful purpose.
Lessee will comply promptly with or cause to be complied with, all laws,
ordinances, regulations and orders of all public and governmental authorities
having jurisdiction thereof relating to the Demised Premises and the Personalty
and the use, occupancy and maintenance thereof.
C.            In order to insure and maintain the market value of the Demised
Premises, Lessee agrees that during the entire Term of this Lease and all
extensions thereof, Lessee shall proceed with all due diligence to remain open
for business in the Demised Premises and shall at all times continually,
actively and diligently during the Term of the Lease operate the Demised
Premises which shall remain open for business on a TWENTY FOUR (24) HOURS per
day basis, THREE HUNDRED SIXTY FIVE (365) days per year, for a business
involving the sale of gasoline and petroleum products and as a convenience store
and for no other uses. This agreement of the Lessee not to permit the Demised
Premises to "go dark" and to remain open on a twenty four (24) hour/three
hundred sixty five (365) day year basis is a material inducement for the Lessor
to enter into this Lease and if not for the Lessee's agreement to continually
operate the Demised Premises as required hereinabove, Lessor would not have
leased the Demised Premises and the Personalty to the Lessee.
D.            Lessee hereby agrees that it, its successors and assigns, or
anyone holding by, through or under them, shall not use nor permit the use of
the Demised Premises for any other purposes other than the permitted purposes.
IV - RENT
A.            The annual minimum rental (the "Rent") for each year of the
initial ten (10) years of the Term of this Lease shall be the sum of FOUR
HUNDRED THIRTY EIGHT THOUSAND AND NO/100 DOLLARS ($438,000.00) per year, plus
applicable sales tax, which Lessee agrees to pay in advance commencing on the
Commencement Date and the first (1st) day of each and every month during the
Term of this Lease, in lawful money of the United States, in equal monthly
installments of THIRTY SIX THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($36,500.00)
plus applicable sales tax, tax on rentals, and any other charges, now in
existence or hereafter imposed, based on the privilege of renting the Demised
Premises and Personalty, in advance on the first day of each month during said
term at the mailing address of Lessor, which address is: Post Office Box 540175,
Lake Worth, FL 33454, or such other place and to such other person as Lessor may
designate, without any setoff or deduction whatsoever.
B.            Commencing on the first (1st) day of the second (2nd) year of the
term of this Lease and on the first (1st) day of each year thereafter, the
annual rent ("Rent") shall be increased by an amount equal to Three percent (3%)
over the annual Rent for the preceding year of the term of this Lease. For
purposes of clarity, it is the understanding and agreement of the parties that
the annual Rent shall increase by an amount equal to Three percent (3%) over the
Rent for the preceding one (1) year period of the annual Rent Tor each year
immediately preceding one (1) year period of the annual Rent for each year
immediately preceding one (1) year period or the term of this Lease. Said Rent
shall be in effect and operative for each (next) succeeding year of the Term of
this Lease and shall be payable in equal monthly installments on the first (1st)
day of each month of the succeeding year of the Lease Term.
Exhibit 10.11 -- Page 3

--------------------------------------------------------------------------------





C.            In addition, the Lessee shall pay to Lessor on the payment date of
each installment of Rent, together with and in addition to such installment of
Rent, during the entire Term of this Lease, an installment of the
taxes/assessments and insurance premiums as otherwise required hereunder next
due on the Demised Premises and Personalty in an amount sufficient, as estimated
by Lessor to accumulate the sum required to pay such impositions and insurance,
as applicable. Amounts held hereunder shall not be, nor deemed to be, trust
funds or any other funds of any nature whatsoever, but may be commingled with
the general funds of Lessor and no interest shall be payable with respect
thereto, unless required by applicable law. Upon demand of Lessor, the Lessee
agrees to deliver to Lessor such additional money as is necessary to make up any
deficiencies and the amounts necessary to enable Lessor to pay such impositions
and insurance premiums when due. In case of any event of default under this
Lease, the Lessor may apply to the reduction of the indebtedness evidenced by
this Lease, at such times and in such manners as the Lessor shall determine, any
amount under this Paragraph remaining to the Lessee's credit. Lessee agrees to
pay promptly when due all taxes assessed against Lessee's fixtures, furnishings,
equipment, inventory and stock-in-trade placed in or on the Demised Premises.
Any such taxes paid by Lessor shall be collected on a prorated monthly basis in
advance.
D.            Any and all other sums of money or charges required to be paid by
Lessee under this Lease as hereinafter described, whether or not the same be so
designated, shall be considered "Additional Rent". If such amounts or charges
are not paid at the time provided in this Lease, they shall nevertheless, be
collectible as Additional Rent with the next installment of Rent thereafter
falling due hereunder, but nothing herein contained shall be deemed to suspend
or delay the payment of any amount of money or charges as the same becomes due
and payable hereunder, or limit any other remedy of the Lessor.
E.            Lessee covenants and agrees to pay a late charge for any payment
of Rent or Additional Rent not received by Lessor on or before the third (3rd)
day of each month and for any other payment, such as Additional Rent, not
received by Lessor on or before the date when same is due. Said late charge
shall be computed from the first (1st) day of the month in the case of Rent and
from the date when same is due in the case of Additional Rent. The amount of the
late charge shall be TWO HUNDRED FIFTY AND NO/100 DOLLARS ($250.00) plus an
amount equal to the interest accruing on the sum(s) outstanding, with such
interest commencing on the dates aforesaid, ending on the date of receipt of the
sum(s) by Lessor and having a rate equal to eighteen percent (18%) per annum. In
the event any late charge is due to Lessor, Lessor shall advise Lessee in
writing and Lessee shall pay said late charge to Lessor along with and in
addition to the next payment of rent.
F.            Additional Rent for the final months of this Lease is due and
payable even though it may not be calculated until subsequent to the termination
of this Lease. Nothing herein shall be construed to relieve Lessee, or imply
that Lessee is relieved of the liability for or the obligation to pay any
additional rent, if applicable, due for the final months of this Lease by reason
of the provisions of this paragraph, nor shall Lessor be required first to apply
any security deposit to such additional rent, if applicable.
G.            All required maintenance, repair or replacement of any Personalty
and equipment shall be the sole and exclusive responsibility and obligation of
Lessee and shall not give rise to any claim for abatement of Rent. Lessee agrees
that all Personalty, which may at any time be in or on the Demised Premises,
shall be at Lessee's sole risk, or at the risk of those claiming under Lessee.
Lessor shall not be liable for injury and/or any damage to persons or such
Personalty or for any loss suffered by the business or occupation of Lessee
including, without limitation: (i) by theft or otherwise; (ii) from fire,
explosion or falling plaster; or (iii) for any and all damage caused by water or
dampness from rain or snow, leaks from the roof or any part of the Demised
Premises, street or subsurface or any source whatsoever or from the bursting,
overflowing or leaking of sewer lines, steam pipes, or appliances or from the
heating or air-conditioning systems or plumbing fixtures or from electric wires
or from gas or odors or fire or other damage caused in any manner whatsoever.
All property of Lessee kept or stored on the Demised Premises shall be so kept
or stored at the sole risk of Lessee only, and Lessee shall hold Lessor harmless
and indemnify Lessor from any claims arising out of damages or loss to the
property.
Exhibit 10.11 -- Page 4

--------------------------------------------------------------------------------





V - DEPOSIT
A.            As security for the performance of its obligations hereunder,
Lessee shall pay to Lessor, simultaneously with the execution of this Lease, a
security deposit of Twenty Five Thousand and No/100 Dollars ($25,000.00).
Provided however, Lessor, in its sole and absolute discretion, shall have the
absolute and unconditional right to increase this security deposit at any time
during the Term of this Lease to an amount equal to, in the aggregate of, at
least two (2) months minimum annual Rent and the receipts from the sale of
gasoline and related petroleum products for any given seven (7) day period.
B.            The Lessor may, but is not required to, appropriate and apply all
or any portion of the security deposit for any or all of the following items:
(1)            Upon an occurrence of an event of default by Lessee hereunder
either in the payment of Rent, Additional Rent or payment to Coast to Coast
Petroleum, Inc. for gasoline or any related petroleum products to be purchased
from Coast to Coast Petroleum, Inc. under the aforesaid Dealer Supply Agreement.
(2)            Any amount necessary to effect the replacement, repair or
maintenance that the Lessee has failed to make to the Demised Premises or
Personalty as required pursuant to the terms of this Lease and the Dealer Supply
Agreement including all fuel equipment, structures on the Demised Premises and
any other machinery used in the operation of its business.
(3)            Amounts reasonably necessary to restore the Demised Premises to a
clean condition, if the Lessee during the term of this Lease or on the
termination thereof, in the event Lessee does not leave the Demised remises in a
reasonably clean condition.
(4)            Any amount necessary to insure the full and faithful performance
by the Lessee of the terms, conditions, and covenants of this Lease and the
Dealer Supply Agreement.
(5)            Any amount owed by the Lessee to the Lessor regarding any
obligation or agreement whatsoever to Lessor.
C.            The Lessor is not restricted to the security deposit as its
damages in the event the Lessee defaults or fails to perform the terms,
conditions, and covenants or this Lease. The security deposit shall not be
considered an advance payment of Rent or measure of Lessor's damages in case of
default by the Lessee under this Lease or the Dealer Supply Agreement.
D.            If during the term of this lease the Lessor applies any portion of
the security deposit for any of the items mentioned heretofore or hereafter, the
Lessee shall immediately restore the security deposit to its original amount by
paying said amount to the Lessor.
E.            Lessor shall return to Lessee at the expiration of the term of
this Lease, any refund due Lessee of Lessee's security deposit, in accordance
with the following schedule: 20% of the security deposit owed will be returned
within thirty (30) days of the expiration if Lessee has paid all obligations
owed to Lessor and Coast to Coast Petroleum, Inc.; the remaining 80% of the
security deposit owed will be returned within one hundred twenty (120) days of
the expiration if Lessee has paid all obligations owed to Lessor, fuel supplier
and any other outstanding sums owed regarding the operation of the demised
premises.
Exhibit 10.11 -- Page 5

--------------------------------------------------------------------------------



VI - NET. NET. NET LEASE
A.            This Lease is what is commonly called a "Net, Net, Net Lease", it
being understood and agreed by Lessee that Lessee shall be obligated under this
Lease to pay the Lessor the Rental set forth in Paragraph IV. Additionally,
Lessee shall, at its expense, be solely responsible for the payment of any and
all other costs, expenses, impositions, real estate taxes, liens, assessments,
charges or expenses of any nature and kind whatsoever pertaining to or in
connection with the ownership, maintenance and operation of the Demised Premises
and Personalty, including but not limited to, insurance, utility charges,
water/sewer, and telephone charges and the maintenance of all fuel dispensing
equipment including tanks, piping, sumps, pumps, dispensers, hoses, nozzles,
register consoles, TLS system and any other part and device necessary in the
dispensing of gasoline/petroleum products in its entirety. All equipment shall
be kept operational and upgraded with the latest technology. All of such
charges, costs and expenses shall constitute the obligation of the lessee and
upon the failure of lessee to pay any of such costs, charges or expenses, lessor
shall have the same rights and remedies as otherwise provided in this Agreement
for the failure of lessee to pay rent. Any present or future law to the contrary
shall not alter this lease or the obligations of the parties. In addition, if
lessee fails to perform lessee's obligations under this Paragraph IV, lessor may
at its option (but shall not be required to), after ten (10) days prior written
notice to lessee, perform the same and the cost thereof shall become due and
payable by the lessee or, at lessor's option, shall be included in lessee's next
rental installment to lessor.
B.            Taxes.
(a)            Lessee shall pay all taxes, which may be levied, rated, charged
or assessed in connection with the Demised Premises and Personalty from and
after the Commencement Date of this Lease.
(b)            "Taxes" means all real property taxes, tangible property taxes,
rates, duties and assessments (special or otherwise),local improvement taxes,
water and sewer assessments, impositions, whether general or special, that are
levied, rated, charged or assessed against the Demised Premises and Personalty
or any part thereof from time to time by any lawful taxing authority, whether
federal, state, municipal, school or otherwise, and any and all taxes which are
imposed in lieu of, or in addition to any such real property taxes whether of
the foregoing character or not and whether in existence at the Commencement Date
of this lease or not, and any such taxes levied or assessed against the lessor
on account of its ownership of the Demised Premises or its interest therein, and
all charges of any and every kind, nature and sort whatsoever, ordinary and
extraordinary, foreseen and unforeseen.
C.            Lessee shall be responsible for all costs and expenses of every
kind or nature or sort whatsoever, necessary and required, foreseen or
unforeseen, ordinary or extraordinary, in connection with the management,
operation, maintenance, repair, restoration or replacement of the Demised
Premises and Personalty, the buildings, or any part thereof, including, but not
limited to, all costs and expenses relating to (i) grounds maintenance and pest
control, (ii) structural repairs and repairs/replacements of the fuel dispensing
equipment and underground gasoline storage tanks required pursuant to federal,
state, or local law or government regulations, or as required due to normal wear
and tear, (iii) water, storm, sewer, air conditioning, heating, electrical,
plumbing, and other utility systems, services, lines, conduits, wires, pipes,
shafts, columns and ducts, and all roofs, halls, corridors, walkways, sidewalks,
roadways, parking areas and loading areas, (iv) insurance, (v) water, sewage,
gas, electrical, and other utility charges, (vi) employee compensation,
vacations, and other fringe benefits and related tax payments, (vii) independent
contractors, including attorneys and accountants, and (viii) equipment used to
manage, operate, maintain, repair, restore or replace the Demised Premises, the
buildings, or any portion thereof, including, all of which shall be the sole and
exclusive responsibility of Lessee.
Exhibit 10.11 -- Page 6

--------------------------------------------------------------------------------





D.            If Lessee fails to observe or perform any term or condition of
this Lease, then Lessor may immediately or at any time thereafter perform the
same for the account of Lessee. If Lessor makes any expenditure or incurs any
obligation for the payment of money in connection with such performance for
Lessee's account (including reasonable attorney's fees and costs in instituting,
prosecuting and/or defending any action or proceeding through appeal), the sums
paid or obligations incurred, plus interest at eighteen percent (18%) per annum
on any such expenditure or obligation incurred by Lessor on Lessee's behalf,
will be paid by Lessee to Lessor within ten (10) days after rendition of a bill
or statement to Lessee. In the event Lessee in the performance or
non-performance of any term or condition of this Lease should cause an emergency
situation to occur or arise within the Demised Premises, Lessor will have all
rights set forth in this paragraph immediately without the necessity of
providing Lessee any advance notice.
VII - DEALER SUPPLY AGREEMENT
As previously stated herein, Lessor has entered into a Dealer Supply Agreement
with SPANISH RIVER SERVICES, INC., as Dealer and COAST TO COAST PETROLEUM, INC.
(hereinafter called "Supplier") for the supply of gasoline and diesel fuel for
the ultimate sale of gasoline and related petroleum products to the general
public at the Demised Premises. A copy of such Dealer Supply Agreement is
attached hereto as Exhibit "B" and the Dealer Supply Agreement shall be deemed a
part of this Lease. For its part, Lessee hereby expressly acknowledges and
agrees that it has thoroughly read the Dealer Supply Agreement and is fully
familiar with and understands the terms thereof as if the Lessee was an original
signatory thereto. Lessee further acknowledges and agrees that if not for
Lessee's agreement to the terms and conditions of this Paragraph VII, Lessor
would not have leased the Demised Premises and Personalty to the Lessee.
A.            Lessee expressly acknowledges and agrees that it shall be the sole
and absolute responsibility and obligation of the Lessee to fully comply with
all the terms, conditions, obligations and covenants of the Dealer Supply
Agreement as if the Lessee were an original signatory to such Agreement. Lessee,
for its part, shall stand in the place and stead of the Lessor as the "Property
Owner", as described in said Dealer Supply Agreement, and shall be solely
responsible to perform all the duties, obligations and covenants of the Property
Owner as described therein.
B.            Lessee agrees that any default by Lessee under the terms of the
Dealer Supply Agreement shall constitute a default under the terms of this
Lease. Upon such default, Lessor may enforce any remedy that it may have under
this Lease and/or the Dealer Supply Agreement.
C.            Lessee shall conduct its business directly with Supplier in
regards to the supply and purchase of gasoline and related petroleum products
and shall remit payment for such products directly to the Supplier.
D.            All credit card transactions shall be processed through Supplier's
POS system and any discrepancies shall be resolved through the Supplier. Lessor
shall be notified of such discrepancies but shall not interfere with the
resolution of such dispute. Any and all POS and Network fees shall be paid by
the Lessee including any transaction charge back.
E.            The Lessor hereby expressly reserves his right to take possession
and control of the underground storage tanks and all pumps and dispensers on the
Demised Premises upon an event of default under this Lease or the Dealer Supply
Agreement. Lessor also expressly reserves his right to take possession of all
fuel in the storage tanks. Lessor shall decide whether to dispense fuel or not,
based on whether all monies due Lessor under the Lease and Dealer Supply
Agreement have been paid and all terms have been fulfilled.
F.            Any dispute with the Supplier shall be resolved by Lessee directly
with the Supplier.
Exhibit 10.11 -- Page 7

--------------------------------------------------------------------------------





G.            Lessee expressly agrees to protect, defend, indemnify and hold
Lessor harmless and it employees harmless from and against any and all losses,
claims, liens, demands and causes of action of every kind, including the amounts
of any judgments, penalties, interest, court costs and legal expenses, attorney
fees and reasonable costs incurred by Lessor in connection with or arising from
the Dealer Supply Agreement or the defense of same, arising in favor of the
Supplier or any other party in account of any claims, liens, debts, personal
injuries, damages to property and all other claims or demands of every character
occurring in any way incident to, in connection with or arising out of the
conduct of Lessee's business with the Supplier, specifically including, all
payments for gasoline and related petroleum products purchased by the Lessee
from the Supplier pursuant to the Dealer Supply Agreement. Specifically, while
it is expressly understood and agreed that the Dealer Supply Agreement was
executed and delivered by the Lessor to the Supplier, and that the Lessee is not
an actual party to said agreement, the Lessee expressly acknowledges, agrees and
confirms that all the obligations of the Lessor, as Property Owner thereunder,
shall be the obligation of the Lessee. The Lessee acknowledges that this joinder
is executed and delivered as a material inducement for the Lessor to accept this
Lease.Since the Lessee operates, controls, manages and administers the Demised
Premises and the improvements thereon and the business conducted thereon and is
otherwise responsible for the day to day management operation of such Demised
Premises and the business conducted thereon; accordingly, the obligations and
covenants imposed upon the Property Owner are the obligations and covenants of
the Lessee. Therefore, it is expressly agreed by the Lessee that wherever the
term "Property Owner" appears in the Dealer Supply Agreement it shall be
conclusively be deemed in all instances to mean the Lessee such that all the
obligations, duties and covenants of the Property Owner under the Dealer Supply
Agreement shall be deemed the obligations of the Lessee, including the payment
of all the gasoline and related petroleum products. For all purposes, the Lessee
shall stand in the place and stead of the Lessor and shall have full and
complete sole responsibility for the performance by the Property Owner under the
Dealer Supply Agreement of all obligations and duties imposed thereby. Any
default by the Lessee under this Lease shall conclusively be deemed a default by
the Lessee under the Dealer Supply Agreement and any default by the Lessee under
the Dealer Supply Agreement shall be deemed a default by the Lessee under this
Lease. The terms and provisions of this paragraph shall control in the event of
any inconsistency or discrepancy between the terms of this Lease and the Dealer
Supply Agreement.
VIII - SUBORDINATION
A.            This Lease and all rights of Lessee hereunder are, and shall be,
subject to and subordinate to the liens of any mortgages, deeds of trust
(including blanket mortgages or deeds of trust covering the Demised Premises
and/or other properties) or any other security interest which has been or which
hereafter may be placed upon the Demised Premises, and to any renewals,
modifications, consolidations, replacements and extensions hereof.
B.            The provisions of the foregoing paragraph shall be self-operative
but Lessee covenants and agrees that it shall, on demand at any time or times,
execute, acknowledge and deliver to Lessor any and all instruments in order to
subordinate this Lease and Lessee's rights thereunder, as aforesaid.
C.            If Lessee shall fail or neglect to execute, acknowledge and
deliver any such instrument, Lessor, in addition to any other remedies, may, as
agent or attorney-in-fact of Lessee, execute, acknowledge and deliver same on
behalf of Lessee, and Lessee hereby irrevocably nominates, constitutes and
appoints Lessor as Lessee's proper and legal attorney-in-fact for such purpose,
hereby ratifying all such acts that Lessor may do as attorney-in-fact of Lessee.
Exhibit 10.11 -- Page 8

--------------------------------------------------------------------------------





D.            Lessee agrees at any time and from time to time, upon not less
than twenty (20) days prior notice by Lessor, to execute, acknowledge and
deliver to Lessor a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and the dates to which the rent and other charges have been paid
in advance, if any, and stating whether or not Lessor is in default in
performance of any covenant, agreement or condition contained in this Lease, and
if so, specifying each such default, it being intended at any such statement
delivered pursuant to this Paragraph may be relied upon by any party to whom
such certificate may be delivered by Lessor.
E.            It is further understood and agreed, however, that neither such
subordination nor any foreclosure of any such mortgage or deed of trust, shall
affect Lessee's right to continue in possession of the Demised Premises under
the terms of this lease so long as Lessee shall not default in the performance
of Lessee's obligations hereunder.
IX - ALTERATIONS AND REPAIRS
A.            No alterations, additions or improvements shall at any time be
made by Lessee without Lessor's prior written consent. Lessee shall present to
Lessor plans and specifications for such work at the time approval is sought. If
Lessor shall give its consent, all work, repairs, alterations, additions and
improvements made by Lessee shall be done in a good and workmanlike manner and
in compliance with any applicable governmental rules and regulations and the
cost thereof shall be paid by Lessee in cash or its equivalent, so that the
Demised Premises shall at all times be free of liens for labor and materials
supplied or claimed to have been supplied to the Demised Premises. All such
alterations, additions, improvements or equipment installed on and/or affixed to
the Demised Premises shall be deemed permanently affixed to and attached to the
Demised Premises and to have immediately become the property of and title shall
vest in, Lessor upon such attachment and installation, subject only to the use
of same by Lessee during the term of this Lease. In the event Lessee fails to
purchase the Demised Premises upon expiration of this Lease as required by the
terms of this Lease, Lessee shall not remove any such alterations, additions,
equipment or improvements, which shall be deemed the property of Lessor, as
aforesaid. Lessor may however, designate by written notice to Lessee, those
alterations, additions, equipment or improvements which shall be removed by
Lessee at the expiration or termination of this Lease, and Lessee shall promptly
remove the same and repair any damage to the Demised Premises caused by such
removal.
B.            Lessee shall indemnify and save harmless Lessor from and against
any and all costs, expenses, claims, losses, damages, fines or penalties,
including reasonable counsel fees, because of or due to Lessee's failure to
comply with the provisions of subparagraph A. of this Paragraph IX, and Lessee
shall not call upon Lessor for any disbursement or outlay of money whatsoever in
connection with such work, and hereby expressly releases and discharges Lessor
of and from any liability or responsibility whatsoever in connection therewith.
Exhibit 10.11 -- Page 9

--------------------------------------------------------------------------------





C.            Nothing contained in this Lease shall authorize Lessee to do any
act which may create or be the foundation for any lien, mortgage or other
encumbrance upon the reversion or other estate of Lessor, or of any interest of
Lessor in the Demised Premises, or upon or in the building or improvements
thereof; it being agreed that should Lessee cause any alterations, changes,
additions, improvements or repairs to be made to the Demised Premises, or cause
materials to be furnished or labor to be performed therein or thereon, neither
Lessor nor the Demised Premises shall, under any circumstances, be liable for
the payment of any expense incurred or for the value of any work done or
material furnished to the Demised Premises or any part thereof; Lessee shall
upon request of Lessor deliver such documents as may be required by Lessor in
order to effectuate the lien protection required by this Paragraph; all such
alterations, changes, additions, improvements and repairs and materials and
labor shall be at Lessee's expense and Lessee shall be solely and wholly
responsible to contractors, laborers and materialmen furnishing labor and
material to said premises and building or any part thereof. If, because of any
act or omission of Lessee, any mechanic's or other lien or order for the payment
of money shall be filed against the Demised Premises or any building improvement
thereon, or against Lessor (whether or not such lien or order is valid or
enforceable as such), Lessee shall, at Lessee's own cost and expense, within
fifteen (15) days after the date of filing thereof, cause the same to be
canceled and discharged of record, or furnish Lessor with a surety bond issued
by a surety company reasonably satisfactory to Lessor, protecting Lessor from
any loss because of non-payment of such lien claim and further shall indemnify
and save harmless Lessor from and against any and all costs, expenses, claims,
losses or damages including reasonable counsel fees, resulting thereupon or by
reason thereof.
X - INDEMNITY
A.            Lessee agrees to and does hereby indemnify, protect, defend and
save Lessor, its officers, directors, shareholders and employees, at no cost or
expense to Lessor, harmless against any and all claims, demands, damages, costs
and expenses, including reasonable attorney's fees for the defense thereof,
arising from the conduct, operation or management of the business conducted by
Lessee on the Demised Premises, or from any breach or default on the part of
Lessee in the performance of any covenant or agreement on the part of Lessee to
be performed pursuant to the terms of this Lease, or from any act or negligence
or omissions of Lessee, its agents, contractors, servants and employees, in or
about the Demised Premises, including but not limited to, any breach of this
Lease or any death, personal injury, environmental hazard situation or property
damage occurring in or about the Demised Premises, or (i) any violations of law
caused by any act or omission, whether negligent or otherwise, of Lessee or (ii)
any environmental contamination or occurrence affecting or arising out of the
Demised Premises which occurs or commenced occurring during any period when
Lessee was or is in possession of the Demised Premises, and which occurs or
arises out of any act or inaction of Lessee or (iii) any failure by Lessee to
notify Lessor of the need for repairs or any failure by Lessee to otherwise
comply with Lessor's maintenance obligations as set forth in this Lease or (iv)
action or inaction of the Lessee in the operation of Lessee's business,
management of or operation of the Demised Premises or (v) activities of any
third parties acting on behalf of Lessee with respect to the Demised Premises,
management of or conduct of Lessee's business or businesses or (vi) any claims
by creditors of Lessee or (vii) any failure by Lessee to obtain or keep current
the amounts and types of insurance required by this Lease or to comply with the
terms and conditions of the insurance obtained or (viii) any violations of any
law or ordinance whether occasioned by the act or neglect of Lessee or those
holding under Lessee. In the event any action or proceeding is brought against
Lessor by reason of any such claim, Lessee covenants to defend such action or
proceeding by counsel reasonably satisfactory to lessor. The obligations imposed
on lessee by this section accruing prior to any termination of this lease shall
survive such termination.
Exhibit 10.11 -- Page 10

--------------------------------------------------------------------------------





B.            Lessee hereby assumes the risk of and sole responsibility for and
hereby agree to indemnify lessor, its officers, directors, shareholders,
employees, agents, successors and assigns against all costs, expenses,
liabilities, and claims for injuries, death loss or damage of any kind or
character, to person or property by whomever suffered or asserted (including,
without limitation), lessor resulting from or arising out of:
(1)            any mechanic's lien or security interest filed against the
Property, or any portion thereof, or equipment, materials or alterations of
buildings or improvements thereon, when such lien or security interest is filed
as a result of the action of lessee or its agent or employee; or
(2)            the failure of lessee to either maintain or reconcile adequate
records for the detection of water contamination or possible leaks in tanks or
piping or to promptly notify lessor of any indication of such contamination or
leaks.
XI - INSURANCE
A.            Property and Fire Damage. lessee shall maintain property insurance
with a reputable and highly rated insurance company or companies licensed in
Florida with at least a 4A rating according to Best's Guide, covering all
buildings, improvements now or hereafter located on the Demised Premises and all
the equipment and all tangible personal property, for an amount not less than
their full insurable value on a replacement cost basis, without contribution or
coinsurance (or with coinsurance and an agreed amount endorsement), for the
benefit of lessor as co-insured and loss payee, by policies on such terms, in
such form and for such periods, as lessor shall require or approve from time to
time, insuring with extended coverage and broad form coverage, if available,
against loss or damage by fire, lightning, flood, windstorm, hail, aircraft,
riot, vehicles, explosion, smoke, falling objects, collapse, sudden tearing
asunder, breakage of glass, electricity, sprinkler leakage, water damage,
earthquake, vandalism and malicious mischief, theft, riot attending a strike,
civil commotion, and when and to the extent required by lessor, against any
other risks in an amount of not less than one hundred percent (100%) of the
replacement cost thereof. Regardless of the types or amounts of insurance
required and approved by lessor, Lessee shall assign and deliver to Lessor all
policies of insurance, which insure against any loss and damage to the Demised
Premises or any part thereof, as collateral and further security for the payment
of the rent, with lessor named as an additional insured and loss payee. Said
policy and/or certificate shall contain an undertaking by the insurer to give
lessor not less than ten (10) days written notice of any cancellation or change
in scope or amount of coverage of such policy.
(a)            If the Demised Premises shall be partially damaged by fire, the
damages shall be repaired by and at the expense of lessee. All monies received
for loss or damage shall be disbursed by Lessor to Lessee under such safeguards,
as Lessor shall deem appropriate in its sole discretion, for the reconstruction
or restoration or repair of the damaged Demised Premises.
B.            Lessee will, during the term of this Lease, at its own cost and
expense, maintain and provide insurance for the benefit and protection of Lessor
and Lessee (said policy to name Lessor as a co-insured), in an amount not less
than ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) for injuries to any one
person, and not less than TWO MILLION AND NO/100 DOLLARS ($2,000,000.00) for
injuries to more than one person and for damage to property in an amount of not
less than FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) arising out of any one
accident or occurrence. Said policy shall cover the entire Demised Premises and
Personalty. The public liability policy or a certificate thereof shall be
delivered to Lessor at the commencement of the Term, together with proof of
payment of premium and renewals thereof not less than twenty (20) days before
its expiration date. Said policy and/or certificate shall contain an undertaking
by the insurer to give Lessor not less than ten (10) days written notice of any
cancellation or change in scope or amount of coverage of such policy. If Lessee
fails to comply with this requirement, Lessor may obtain such insurance and keep
same in effect and Lessee shall pay Lessor the cost thereof upon demand as
additional rent.
Exhibit 10.11 -- Page 11

--------------------------------------------------------------------------------





C.            Additional Types of Insurance Required. Lessee shall obtain, renew
and keep current during the term of this Lease all insurance required by
applicable law and, in addition, insurance satisfactory to Lessor including, but
not limited to, the following minimum insurance:
(a)            garage keeper's legal liability insurance with limits of not less
than $50,000 and with Lessor named as an additional insured;
(b)            garage liability insurance with limits of not less than $500,000
per occurrence, and with Lessor named as an additional insured, which includes
coverage for (a) contractual liability; (b) the sale of food and beverages and
(c) vehicles owned or operated in the course Lessee's business;
(c)            workers' compensation insurance to provide full coverage for any
statutory benefits required by all laws applicable to Lessee's employees;
accident;
(d)            employer's liability insurance with a limit of not less than
$100,000 per
(e)            plate glass insurance or security acceptable to Lessor, in an
amount sufficient to replace all plate glass and security glazing with like
plate glass and security glazing in the event of loss or damage;
(f)            vehicle/building damage insurance (including coverage for
equipment and improvements) in an amount not less than $25,000 per occurrence;
(g)            liquor liability insurance in an amount not less than
$1,000,000.00 per occurrence with Lessee named as an additional insured; and
(h)            under the Florida Petroleum Liability Insurance Program
("FPLIPA"), environmental impairment liability insurance covering acts or
omissions of Lessee in whole or in part, in an amount not less than
$1,000,000.00 with Lessee named as an additional co-insured.
D.            Other Insurance Requirements.  All insurance shall be underwritten
by insurance companies authorized to do business in Florida. Lessee shall pay
all premiums and assessments charged for such insurance when due. Each insurance
policy shall have a provision which requires that Lessor be given at least ten
(10) days written notice before any termination, cancellation or material change
shall become effective. In the event that any such policy is terminated,
canceled or materially changed, Lessee shall promptly, prior to the expiration
date or change of such policy, procure a new or substitute policy containing the
same or additional coverage as was previously provided, such policy to begin
coverage concurrent with the expiration of the canceled or terminated policy or
with the effective date of the material change. Lessee shall comply with all
policy terms and conditions and the directions of the insurance carrier, its
ratings bureau and the National Fire Protection Association. All insurance
maintained by Lessee shall be primary if similar or complementary insurance is
also maintained by Lessor. Binders of coverage evidencing insurance required by
this Agreement shall be provided to Lessee no later than the commencement of the
term of this Lease, and certificates evidencing such insurance shall be provided
to Lessor no later than sixty (60) days after the effective date of the policy
or renewal policy.
E.            If Lessee defaults in so insuring the Demised Premises or any part
thereof or in so assigning and delivering the policies, at its option, Lessor
may effect such insurance from year to year and pay the premiums thereof, and
any such sums advanced by Lessor shall bear interest at eighteen percent (18%)
per annum and be due and payable immediately as additional rent. Lessor shall
not be required to advance any such sums in order to declare a default under
this Lease because of Lessee's default under this paragraph.
Exhibit 10.11 -- Page 12

--------------------------------------------------------------------------------





XII - ENVIRONMENTAL PROTECTION
A.            Inventory Reconciliation.  Lessee acknowledges that the Demised
Premises contain underground tanks for the storage of petroleum products and
that the release of such products into the environment can cause serious damage.
In order to detect tank or piping leaks so as to safeguard the environment and
prevent loss to either Lessee or Lessor, Lessee shall measure the inventory of
all underground storage tanks daily by tank sticking or other industry-accepted
measurement techniques, and reconcile the measured inventory with meter readings
daily. Lessee shall keep a daily log of all underground tank inventory readings
at the Demised Premises, which shall be available for inspection by Lessor or by
government authorities as required by applicable law. To the extent that other
requirements relating to environmental protection, including sampling of
monitoring wells, preparing records or reports, or complying with all
governmental notification requirements, are communicated by Chevron Oil Company,
Lessee shall fully comply with all such requirements. Lessee shall maintain such
records or reports on the Demised Premises for a period of three years, or such
longer period as required by applicable law, and such records or reports shall
also be available for inspection by Lessor or by government authorities as
required by applicable law. Failure to properly measure and reconcile inventory,
maintain records and perform other environmental protection activities as
required by applicable law or as specified by Hess Oil Company shall result in a
default under this Lease. This remedy is in addition to the remedies and
indemnities provided elsewhere in this Lease.
B.            Notice: Remedy.  Lessee shall advise Lessor immediately by
telephone call confirmed in writing of any indication or suspicion of
environmental contamination or leakage. Failure to notify Lessor immediately of
any such indication or suspicion of contamination or leakage shall result in a
default under this Lease. Upon receipt of such notice, Lessee shall exert
reasonable efforts to repair or otherwise remedy the cause of the leakage and
return the Demised Premises to full operation. There shall be no reduction or
elimination rent due Lessor during such repair period. Lessor shall not be
liable for lost business or profits, or for incidental or consequential damages
arising from or relating to repairs, removal of equipment from service, or other
actions taken in response to environmental contamination or leakage.
C.            Compliance With Law.  Lessee shall comply fully with all
applicable Federal, State, Palm Beach County and Town of Jupiter ordinances and
laws with respect to water, soil and air environmental protection. If Lessee
does not dispose of waste in a proper manner or is not, in Lessor's opinion,
complying with said water soil and air environmental protection requirements,
Lessor, at its option, may enter upon the Demised Premises and take such action
as it deems necessary without liability to Lessee for business loss. Any cost
incurred by Lessor shall be paid by Lessee upon demand. This remedy is in
addition to the remedies and indemnities provided elsewhere in this Lease.
XIII - WAIVER OF SUBROGATION
Lessee releases and waives any claim or right of recovery against Lessor, its
agents, subsidiaries and affiliated corporations for any loss resulting from
causes covered by insurance and shall procure a waiver of subrogation on the
part of the insurer against Lessor by an endorsement to all insurance policies
whereby the insurer recognizes that the that the insured has waived any right of
recovery from Lessor, its agents subsidiaries and affiliated corporations. A
copy of such endorsement shall be deposited with Lessor. Lessor shall not be
liable for any damage to or destruction of any of Lessee's goods, merchandise,
fixtures or property caused by fire or any other cause whatsoever.
Exhibit 10.11 -- Page 13

--------------------------------------------------------------------------------





XIV - CONDEMNATION
The parties hereto agree that should the Demised Premises, or such portion
thereof as will make the Demised Premises unusable for the purposes herein
leased, be taken or condemned by competent authority for public or quasi-public
use, then this Lease shall terminate from the date when possession of the part
so taken shall be required for the use and purpose for which it had been taken.
If the Lease continues after a partial taking, the rent shall abate
proportionately as to the part taken. All compensation awarded for such taking
of the Demised Premises, the fee and the leasehold shall belong to and be the
property of Lessor. Lessee shall not be entitled to any damage for the unexpired
portion of the term of this Lease, or injury to its leasehold interest.
XV - ASSIGNMENT AND SUBLETTING
Lessee, for itself, its heirs, distributees, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage or encumber the Demised Premises, nor sublet or underlet, nor
suffer or permit the Demised Premises or any part thereof to be used by others
without the prior written consent of Lessor in each instance, such consent to be
granted or withheld in Lessor's reasonable discretion. If Lessee is a
corporation, limited liability company or a partnership, any sale, assignment or
transfer of any corporate stock or of any partnership interest or membership
interest shall be construed in the same manner as any assignment or subletting
of this Lease and shall therefore require the specific written consent of the
Lessor. If, with consent of Lessor, this Lease be assigned or the Demised
Premises or any part thereof be underlet or occupied by anybody other than
Lessee, Lessor may, after default by Lessee, collect rent from the assignee,
under-tenant or occupant, and apply the net amount collected to the rent herein
reserved, but no such assignment, underletting, occupancy or collection shall be
deemed to relieve Lessee of any of its obligations hereunder nor be deemed a
waiver of this covenant, or the acceptance of the assignee, under tenant or
occupant as tenant, or a release of Lessee named herein from the further
performance by such Lessee of the covenants on the part of Lessee herein
contained, it being understood and agreed that Lessee named herein shall at all
times remain the primary obligor under this Lease. The consent by Lessor to an
assignment or underletting shall not in any wise be construed to relieve Lessee
or any other tenant or occupant of the Demised Premises from obtaining the
express consent in writing of Lessor to any further assignment or underletting.
XVI - DEFAULT AND REMEDIES
Events of Default
A.            (i) If Lessee shall default in the payment of the Rent reserved
herein, or in the payment of any item of Additional Rent or other monies due
hereunder, or any part of same, or Lessee shall default in the observance of any
of the other terms covenants and conditions of this Lease, including obtaining
all necessary and required insurance coverages and such default shall continue
for more than five (5) days after written notice of such default; or
(ii) If Lessee shall fail to remain open to the public from the Commencement
Date of the term of this Lease and thereafter during the term hereof continue to
stay open for business to the public on a 24 hour/7 day week/365 day year, or if
the Demised Premises shall be abandoned, deserted or vacated, or if Lessee shall
sublet the Demised Premises or assign this Lease except as herein provided; or
Exhibit 10.11 -- Page 14

--------------------------------------------------------------------------------



(iii) If Lessee shall make an assignment for the benefit of creditors, or file a
voluntary petition in bankruptcy, or be adjudicated as bankrupt by any court and
such adjudication shall not be vacated within thirty (30) days, or Lessee takes
the benefit of any insolvency act, or Lessee be dissolved voluntarily or
involuntarily or have a receiver of Lessee's property appointed in any
proceedings other than bankruptcy proceedings, and such appointment shall not be
vacated within thirty (30) days after it has been made; then, upon the happening
of any one or more of the defaults or events specified above, this Lease and the
term hereof shall, upon the dated specified in a written notice from Lessor,
which date shall be not less than ten (10) days after the date of mailing of
such notice by Lessor, wholly cease and terminate with the same force and effect
as though the date so specified were the date hereinabove first set forth as the
date of the expiration of the term of this Lease; and thereupon or at any time
thereafter, Lessor may re-enter said premises either by force or otherwise and
have possession of the same and/or may recover possession thereof by summary
proceeding or otherwise (but Lessee shall remain liable to Lessor as hereinafter
provided); or
(iv) Any event of default by the Lessee under the terms of the Dealer Supply
Agreement shall be deemed an event of default by Lessee under this Lease thereby
entitling Lessor to exercise all its rights and remedies hereunder; or
(v) If Lessee's interest in the Lease, or any portion thereof, is assigned or
sublet, without the written consent of the Lessor, except as provided herein or
thereunder, as the case may be; or
(vi) If Lessee and/or any officer, directors, shareholder, employee, or agent of
Lessee, engages in fraud or criminal misconduct relevant to the operation of the
Demised Premises; or
(vii)            If any of the Lessee's officers, directors or shareholders are
convicted of a felony, or of a misdemeanor involving fraud, moral turpitude, or
commercial dishonesty, whether or not the crime arose from Lessee's operation of
the Demised Premises; or
(viii) If Lessee fails either to maintain or reconcile adequate inventory
records for an indication of water contamination or possible leaks in tanks or
piping, or to promptly notify Lessor of any indication of such contamination or
leaks; or and effect.
(ix)            If Lessee shall fail to keep any insurances and/or licenses in
full force.
B.            Cross Default.  LESSEE EXPRESSLY ACKNOWLEDGES THAT ON OR ABOUT THE
SAME TIME THAT LESSOR AND LESSEE ARE ENTERING INTO THIS LEASE AND LESSEE IS
ASSUMING ALL OF LESSOR'S OBLIGATIONS UNDER THE DEALER SUPPLY AGREEMENT, LESSOR
AND LESSEE HAVE ENTERED INTO A SIMILAR LEASE AND DEALER SUPPLY AGREEMENT FOR THE
DEMISED PREMISES LOCATED AT 1201 ROYAL PALM BEACH BLVD., ROYAL PALM BEACH,
FLORIDA 33411 AND THE DEMISED PREMISES LOCATED 11711 OKEECHOBEE BLVD., ROYAL
PALM BEACH, FLORIDA 33411 (COLLECTIVELY THE "OTHER LEASES"). ACCORDINGLY, LESSEE
EXPRESSLY ACKNOWLEDGES AND AGREES THAT ANY DEFAULT BY LESSEE UNDER THE TERMS OF
EITHER OR BOTH OF THE OTHER LEASES OR ANY OF THE OTHER DOCUMENTS EVIDENCING AND
SECURING SAID OTHER LEASES SHALL ALSO CONSTITUTE AN EVENT OF DEFAULT UNDER THE
TERMS OF THIS LEASE. LIKEWISE, ANY UNCURED EVENT OF DEFAULT UNDER THE TERMS AND
CONDITIONS OF THIS LEASE SHALL CONSTITUTE A DEFAULT UNDER BOTH OF THE OTHER
LEASES. IN THE EVENT OF AN EVENT OF DEFAULT UNDER THIS LEASE OR EITHER ONE OR
BOTH OF THE OTHER LEASES, LESSOR SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE
AND THE OTHER LEASES AND TO EXERCISE ALL ITS RIGHT AND REMEDIES AS MAY BE
AVAILABLE TO LESSOR UNDER FLORIDA LAW AND AS OTHERWISE SPECIFICALLY PROVIDED IN
THE LEASE AND/OR THE OTHER LEASES. LESSEE FURTHER ACKNOWLEDGES AND AGREES THAT
LESSEE'S AGREEMENT TO THE TERMS AND PROVISIONS OF THIS CROSS DEFAULT PROVISION
IS A CONDITION PRECEDENT TO THE VALIDITY AND EFFECTIVENESS OF THIS LEASE; AND IF
NOT FOR LESSEE'S AGREEMENT THAT LESSEE'S PERFORMANCE PURSUANT TO THE TERMS AND
CONDITIONS OF THIS LEASE AND THE OTHER LEASES ARE EACH DEPENDENT UPON THE OTHER,
SUCH THAT ALL THREE (3) LEASES SHALL BE DEEMED ONE SINGLE TRANSACTION BY AND
BETWEEN THE LESSOR AND LESSEE, LESSOR WOULD NOT HAVE ENTERED INTO THIS LEASE OR
THE OTHER LEASES.
Exhibit 10.11 -- Page 15

--------------------------------------------------------------------------------





C.            Lessor's Options. If Lessee is in default of this Lease or the
Dealer Supply Agreement, as aforesaid, Lessor may, at its option, in addition to
such other remedies as may be available under Florida law:
(i) terminate this Lease and Lessee's right of possession and terminate the
Dealer Supply Agreement and Lessee's rights thereunder; or
(ii) terminate Lessee's right to possession but not the Lease and/or proceed in
accordance with any and all provisions of paragraph D below; or
(iii) if the Lease is terminated in accordance with subparagraph (i) and (ii)
above, or if the Demised Premises become vacant or deserted, in addition to and
not in lieu of all other remedies of Lessor, Lessor may by summary proceedings
dispossess Lessee and the legal representatives of Lessee or other occupant of
the Demised Premises, and remove the effects and repossess and enjoy the Demised
Premises, together with all alterations, additions and improvements, all without
being liable to the prosecution or damage therefor; or
(iv) Lessor may relet all or any part of the Demised Premises for all or any
part of the unexpired portion of the term of this Lease or for any longer
period. Lessor may accept rental then obtainable; grant any concessions of rent
and agree to make any special repairs, alterations, and decorations for any new
Lessee, as it may deem advisable in its sole and absolute discretion. Provided,
however, Lessor shall in good faith attempt to relet the Demised Premises, or
portions thereof, in order to mitigate its damages.
D.            In case of any such default, re-entry, expiration and/or
dispossession by summary proceedings, or otherwise, Lessee shall, nevertheless,
remain and continue liable to Lessor for a sum equal to all rent and additional
rent herein reserved for the balance of the term herein demised as the same may
become due and payable pursuant to the terms of this Lease and Lessor may
re-enter and take possession of the Demised Premises using such force for that
purpose as may be necessary without being liable to any prosecution therefor,
and Lessor may repair or alter the Demised Premises in such manner as to Lessor
may seem necessary or advisable, and/or let or re-let the Demised Premises and
any and all parts thereof for the whole or any part of the remainder of the
original term hereof or for a longer period, in Lessor's name, or as the agent
of Lessee, and, out of any rent so collected or received, Lessor shall, first,
pay to himself the expense and cost of retaking, repossessing, repairing and/or
altering the Demised Premises, and the expense of removing all persons and
property therefrom and second, pay to himself any cost or expense sustained in
securing any new tenant or tenants, and third, pay to himself any balance
remaining on account of liability of Lessee to Lessor for the sum equal to the
rent reserved herein unpaid by Lessee for the remainder of the term herein
demised. Any entry or re-entry by Lessor, whether had or taken under summary
proceedings or otherwise, shall not absolve or discharge Lessee from liability
hereunder. Nothing herein, however, shall be construed to require Lessor to
re-enter and re-let in any event. The Lessor shall not, in any event, be
required to pay Lessee any surplus of any sums received by Lessor on are-
letting in excess of the rent provided in this Lease. No such re-entry or taking
possession of the Demised Premises by Lessor shall be construed as an election
on Lessor's part to terminate this Lease unless a written notice of such
intention is given to Lessee. Notwithstanding any such reletting without
termination, Lessor may at all times thereafter elect to terminate this Lease
for such previous default or breach. Any such re-entry shall be allowed by
Lessee without hindrance and Lessor shall not be liable in damages for any such
re-entry, or guilty of trespass or forcible entry.
E.            Should any Rent so collected by Lessor after the payment aforesaid
be insufficient fully to pay to Lessor a sum equal to all rent and additional
rent herein reserved, the balance or deficiency shall be paid by Lessee on the
rent days herein specified, that is, upon each of such rent days Lessee shall
pay Lessor the amount of the deficiency then existing and Lessee shall be and
remain liable for any such deficiency, and the right of Lessor to recover from
Lessee the amount thereof, or a sum equal to the amount of all rent and
additional rent herein reserved, if there shall be no re-letting, shall survive
the issuance of any dispossessory warrant or other termination hereof.
Exhibit 10.11 -- Page 16

--------------------------------------------------------------------------------





F.            All Rent and all Additional Rent for the balance of the term will,
at the election of the Lessor, be accelerated and shall become immediately due
and payable, without regard to whether possession shall have been surrendered to
Lessor or taken from Lessee, and may commence action immediately thereupon. Suit
or suits for the recovery of such deficiency or damage, or for a sum equal to
any installment or installments of rent or additional rent hereunder, may be
brought by Lessor from time to time at Lessor's election, and nothing herein
contained shall be deemed to require Lessor to await the date wherein this Lease
or the term hereof would have expired by limitation had there been no such
default by Lessee or no such termination or cancellation.
G.            Lessee hereby expressly waives service of any notice of intention
to re-enter. Lessee hereby waives any and all right to recover or regain
possession of the Demised Premises or to reinstate or to redeem this Lease as is
permitted or provided by or under any statute, law or decision now or hereafter
in force and effect.
H.            Lessor, in addition to the other rights and remedies given herein,
and not withstanding any statute or rule of law to the contrary, may retain as
liquidated damages, any rent, security, deposit or monies received by Lessor
from Lessee or others in behalf of Lessee upon the execution hereof.
I.            Lessee shall pay all attorney's fees and costs of collection to
Lessor for any default by Lessee.
J.            Lessee, for itself and for all persons claiming through or under
it, hereby expressly waives any and all rights which are or may be conferred
upon Lessee by any present or future taw to redeem the Demised Premises, or to
any new trial in any action of ejection under any provision of law, after
re-entry thereupon, or upon any part thereof, by Lessor, or after any warrant to
dispossess or judgment in ejection. If Lessor shall acquire possession of the
Demised Premises by summary proceedings, or in any other lawful manner without
judicial proceedings, it shall be deemed a re-entry within the meaning of that
word as used in this Lease. In the event that Lessor commences any summary
proceedings or action for nonpayment of rent or other charges provided for in
this Lease, Lessee shall not interpose any counterclaim of any nature or
description in any such proceeding or action. Lessee and the Lessor both waive a
trial by jury of any or all issues arising in any action or proceeding between
the parties hereto or their successors, under or connected with this Lease, or
any of its provisions.
XVII - LESSOR'S LIEN FOR RENT
Lessee expressly agrees and acknowledges that Lessor shall have a lien and may
exercise all lien rights as provided by Florida Statutes for any Rent or
Additional Rent due Lessor and to otherwise secure Lessee=s performance of the
Dealer Supply Agreement, upon all property found upon or off the Demised
Premises leased or rented, and in the possession of any person, as follows:
(a)            Upon all property, inventory, stock in trade, underground storage
tanks and all pumps and dispensers on the Demised Premises upon an Event of
Default under this Lease or the Dealer Supply Agreement. Lessor also expressly
reserves his right to take possession of all fuel in the storage tanks,
equipment and improvements of the Lessee or its assigns, kept on the Demised
Premises. This lien shall be superior to any lien acquired subsequent to the
bringing of the property on the Demised Premises leased. Specifically, for
valuable consideration and as security for the payment of rent and other charges
becoming due hereunder, and in consideration for Lessor's agreement to sell the
Demised Premises as provided herein, Lessee hereby grants to Lessor a first
security interest in and lien upon the following described collateral; (a) all
inventory on the Demised Premises during the term of this Lease; (b) all
equipment, fixtures and furniture and other personalty placed on the Demised
Premises during the term of this Lease; (c) all of the proceeds and products of
said inventory, equipment and personalty; and (d) all utility deposits, gasoline
deposits, advance payments and fees, licenses, permits, consents and any and all
other fees, deposits or monies paid by Lessee heretofore, now or hereafter, in
connection with the operation of its business on the Demised Premises. Lessee
shall execute any and all further documents including, without limitation, a
UCC-1 Financing Statement, which may be required by Lessor to create or confirm
the security interest granted herein.
Exhibit 10.11 -- Page 17

--------------------------------------------------------------------------------





(b)            Upon all other property of the Lessee, this lien shall date from
the levy of the distress warrant hereinafter provided.
(c)            Upon the happening of any of the following events or conditions,
namely: (1) default in the payment of Rent, Additional Rent or performance of
any of the obligations or of any covenant or liability contained or referred to
in this Lease or the Dealer Supply Agreement attached hereto; (2) making of any
levy, seizure or attachment of the collateral; (3) death, dissolution,
termination of existence, insolvency, business failure, appointment of a
receiver, assignment for the benefit of creditors or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against Lessee or any
guarantor or surety for Lessee; thereupon, or any time thereafter (such default
not having previously been cured) Lessor shall then have all the remedies of a
secured party under the laws of Florida, including, without limitation, the
right to take possession of the Personalty and for that purpose Lessor may enter
upon the Demised Premises and remove the same therefrom. Lessor will give Lessee
at least ten (10) days prior written notice of any public sale thereof or of the
date after which any private sale or any other intended disposition is to be
made, and at any such sale the Lessor may purchase the Personalty.
XVIII - WAIVER OF TRIAL BY JURY
It is mutually agreed by and between Lessor and Lessee the respective parties
hereto shall and they hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Lessor and Lessee, Lessee's use or occupancy of said premises,
and/or any claim of injury or damage, and any emergency statutory or any other
statutory remedy.
XIX- ACCESS TO PREMISES
Lessor and Lessor's representatives shall have the right to enter upon the
Demised Premises at all reasonable times for the purpose of inspecting or
examining same or for making repairs, additions or alterations, to stick or test
tanks, to read meters, to take product samples, to conduct subsurface
evaluations or for the purpose of exhibiting same to prospective tenants,
purchasers or others. Lessor shall not be liable for any interference with
Lessee's business or laws of business arising out of the exercise of such right
of entry, without same being construed as an eviction by Lessor in whole or in
part. During the last six (6) months of the term of this Lease, Lessor may
maintain "To-Let" and "For-Sale" signs upon the Demised Premises.
XX - REQUIREMENTS OF LAW
Lessee shall comply with all laws, orders and regulations of federal, state,
city, county and municipal authorities and fire insurance rating organizations,
which shall now or hereafter affect the premises.
XXI - NOTICES
All notices to be given pursuant to this Lease shall be in writing and shall
either be served personally or sent by prepaid certified or registered mail to
the address of the parties below specified or at such other address as may be
given by written notice in the manner prescribed in this Paragraph. Any notices
to Lessor shall be in duplicate, sent to Lessor at Post Office Box 540175, Lake
Worth, FL 33454. Lessee's address for notices shall be the address first set
forth above for Lessee.
Exhibit 10.11 -- Page 18

--------------------------------------------------------------------------------





XXII - NO BROKERAGE OR BROKERS
The parties agree that this Lease was brought about without the services of any
brokers and Lessee represents that no other party was instrumental in the
consummation of this Lease or is entitled to a brokerage.
XXIII- MEMORANDUM OF LEASE
The parties agree, upon request of either, to execute in recordable form a short
form lease entitled "Memorandum of Lease", it being the intention of the parties
that this Lease will not be recorded, but only a memorandum thereof.
XXIV - NO WAIVER
No delay or omission of the exercise of any right by either party hereto shall
impair any such right or shall be construed as a waiver of any default or as
acquiescence therein. One or more waivers of any covenant, term or condition of
this Lease by either party shall not be construed by the other party as a waiver
of a subsequent breach of the same covenant, term or condition. No requirements
whatsoever of this Lease shall be deemed waived or varied because of either
party's failure or delay in taking advantage of any default, and Lessor's
acceptance of any payment from Lessee with knowledge of any default shall not
constitute a waiver of Lessor's rights in respect to such default, nor of any
subsequent or continued breach of any such default or any other requirement of
this Lease. All remedies provided for herein shall be construed as cumulative
and shall be in addition to every other remedy otherwise available to Lessor.
XXV - END OF TERM
A.            Upon the expiration or other earlier termination of the term of
this Lease, unless Lessee has otherwise purchased the Demised Premises as
required by Paragraph XXXIV of this Lease, Lessee shall quit and surrender to
Lessor the Demised Premises together with all buildings and improvements
thereon, "broom-clean", and all Personalty, including any replacements thereof,
in good order and condition, ordinary wear and tear excepted. If the last day of
the term of this Lease or any renewal thereof falls on a Sunday, this Lease
shall expire on the business day immediately following. Lessee shall remove all
property of Lessee as directed by Lessor and failing to do so, Lessor may cause
all of the said property to be removed at the expense of Lessee, and Lessee
hereby agrees to pay all costs and expenses thereby incurred. Lessee's
obligations to observe or perform this covenant shall survive the expiration or
other termination of the terms of this Lease.
B.            In all events, Lessee will promptly restore all damage caused in
connection with any removal of Lessee's personal property. Lessee will pay to
Lessor, upon request, all damages that Lessor may suffer on account of Lessee's
failure to surrender possession as and when aforesaid and will indemnify Lessor
against all liabilities, costs and expenses (including all reasonable attorney's
fees and costs if any) arising out of Lessee's delay in so delivering
possession, including claims of any succeeding tenant.
C.            Without limiting Lessor's rights and remedies, if Lessee holds
over in possession of the Demised Premises beyond the end of the Lease Term,
during the holdover period the rent will be double the amount of the rent due
and payable for the last month of the Lease Term. No offer of surrender of the
Demised Premises, by delivery to Lessor or its agent of keys to the Demised
Premises or otherwise, will be binding on Lessor unless accepted by Lessor, in
writing, specifying the effective surrender of the Demised Premises.
Exhibit 10.11 -- Page 19

--------------------------------------------------------------------------------





XXVI - RELATIONSHIP OF PARTIES
Nothing herein contained shall be deemed or construed by the parties hereto nor
by any third party, as constituting the Lessor a partner of Lessee in the
conduct of Lessee's business, or as creating the relationship of principal and
agent or joint venturers between the parties hereto, it being the intention of
the parties hereto that the relationship between them is and shall at all times
during the term of this Lease be and remain that of Lessor and Lessee only.
XXVII - CAPTIONS
The paragraph captions contained herein are for convenience only and do not
define, limit or construe the contents of such paragraphs and are in no way to
be construed as a part of this Lease.
XXVIII - DEFINITIONS
Words of any gender used in this Lease shall be held to include any other gender
and words in the singular number shall be held to include the plural when the
sense requires.
XXIX - EXCULPATION
Lessee agrees that Lessee shall look solely to Lessor's interest in the Demised
Premises and Lessor's personal property used in connection therewith for the
satisfaction of any claim, judgment or decree requiring the payment of money by
Lessor based upon any default hereunder, and no other property or assets of
Lessor, its heirs, successors or assigns, shall be subject to levy, execution or
other enforcement procedure for the satisfaction of any such claim, judgment,
injunction or decree.
XXX - AUTHORITY TO EXECUTE
Lessor and Lessee do each hereby respectively represent to the other that it has
the capacity and authority to enter into this agreement.
XXXI - ENTIRE AGREEMENT
This instrument of lease contains the entire and only agreement between the
parties concerning the Demised Premises and Personalty and no prior oral or
written statements or representations, if any, of any party hereto or any
representative of a party hereto, not contained in this instrument, shall have
any force or effect. This Lease shall not be modified in any way except by a
writing executed by Lessor and Lessee, and no oral agreement or representations
for rental shall be deemed to constitute a lease other than this agreement. This
agreement shall not be binding until it shall have been executed by Lessee and
Lessor.
XXXII– SUCCESSORS IN INTEREST
All provisions herein contained shall bind and inure to the benefit of the
respective parties hereto, their heirs, personal representatives, successors and
assigns. In the event Lessor or any successor-owner of the Demised Premises
shall convey or otherwise dispose of the Demised Premises, all liabilities and
obligations of Lessor or such successor-owner as Lessor under this Lease shall
terminate upon such conveyance· or disposal and written notice thereof to
Lessee.
Exhibit 10.11 -- Page 20

--------------------------------------------------------------------------------





XXXIII - CONDITION OF DEMISED PREMISES AND PERSONALTY ON THE LEASE COMMENCEMENT
DATE
The parties hereto agree that except as expressly provided herein, the Lessee is
leasing the Demised Premises and Personalty in there "AS-IS" and "WHERE-IS"
condition in all respects, with all faults, based on Lessee's own inspection and
investigation and evaluation without relying on any warranty or representation
from Lessor, expressed or implied, regarding the physical condition of the
Demised Premises. Lessee has made his own investigation of the Demised Premises
and Personalty and is fully aware of their present condition and is relying
solely upon these investigations and leasing said Demised Premises and
Personalty pursuant to this Lease. Lessor makes no representation or warranties
of any kind, expressed or implied, with respect to the Demised Premises or
Personalty, which shall have induced Lessee to execute this Lease. Lessee has
waived any and all rights Lessee may have with respect to the physical
condition, structural soundness and working condition of the Demised Premises or
the profitability or marketability of the Demised Premises.
The parties hereto agree that Lessee is acquiring the Demised Premises and
Personalty in their "AS-IS" and "WHERE-IS" condition in all respects, with all
faults, based on Lessee's own inspection, investigation and evaluation, without
relying upon any warranty or representation from Lessor, expressed or implied,
regarding the physical condition of the Demised Premises, except as herein
provided. Lessee has made its own investigations of the Demised Premises, is
fully aware of their present condition, and is relying solely upon these
investigations in leasing said Demised Premises and Personalty. Lessor makes no
representations or warranties of any kind, expressed or implied, with respect to
the Demised Premises or which have induced Lessee to execute this Lease. Lessee
specifically represents that it is not relying on representations of the Lessor.
Lessee hereby agrees acknowledges that upon taking possession of the Demised
Premises, Lessee will have waived any and all rights Lessee may have with
respect to the physical condition, structural soundness, and working condition
of the Demised Premises or the profitability and marketability of any Demised
Premises.EXCEPT AS HEREIN PROVIDED, LESSOR MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE WHATSOEVER, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, INCLUDING BUT NOT LIMITED TO, THE FITNESS FOR A PARTICULAR
PURPOSE, MERCHANTABILITY, OR DEFECTS IN MATERIAL AND WORKMANSHIP, THE CONDITION
OF ANY IMPROVEMENTS THEREON, THE SOIL CONDITION, ANY ENVIRONMENTAL OR HAZARDOUS
MATERIAL CONDITION, THE VALUE, OR THE COMPLIANCE OF THE DEMISED PREMISES WITH
ANY RULES, LAWS, ORDINANCES OR REGULATIONS. LESSEE ACKNOWLEDGES THAT LESSOR HAS
NOT, DOES NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO
THE DEMISED PREMISES PAST OR PRESENT COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS, INCLUDING BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING,
GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE OR SUBSTANCE.
Lessee assumes all responsibility for the condition of the Demised Premises
after the Commencement Date, and any and all rights of the Lessee with respect
to the foregoing shall merge at closing. After the Commencement Date, Lessee
shall not have any claims against Lessor for any matters concerning the
pre-closing condition of the Demised Premises.
LESSEE AGREES THAT, BY TAKING POSSESSION OF THE DEMISED PREMISES, LESSEE
WARRANTS AND REPRESENTS THAT LESSEE HAS EXAMINED AND APPROVED ALL THINGS
CONCERNING THE DEMISED PREMISES WHICH LESSEE DEEMS MATERIAL TO LESSEE'S LEASE
AND THE USE OF THE DEMISED PREMISES INCLUDING, BUT NOT LIMITED TO, CONDITION OF
THE SOIL, CONDITION OF TITLE TO THE DEMISED PREMISES, CONDITION OF THE DEMISED
PREMISES, DIMENSIONS, AVAILABILITY OF SEWER CONNECTIONS, SUITABILITY FOR AND
FEASIBILITY OF INTENDED AND ANY OTHER USE, ZONING, THE APPLICABILITY OF ANY
GOVERNMENTAL REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, ENVIRONMENTAL
REQUIREMENTS.
Exhibit 10.11 -- Page 21

--------------------------------------------------------------------------------





WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE PRECEDING SUBPARAGRAPHS,
LESSEE SPECIFICALLY ACKNOWLEDGES AND AGREES THAT LESSEE HEREBY WAIVES, RELEASES
AND DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE AGAINST THE LESSOR
WITH RESPECT TO: (1) THE CONDITIONS OF THE DEMISED PREMISES, EITHER PATENT OR
LATENT; (2) LESSEE'S ABILITY OR INABILITY TO OBTAIN OR MAINTAIN BUILDING
PERMITS, TEMPORARY OR FINAL CERTIFICATES OF OCCUPANCY, OTHER LICENSES FOR THE
USE OR OPERATION OF THE DEMISED PREMISES, OR CERTIFICATES OF COMPLIANCE FOR THE
DEMISED PREMISES; (3) THE COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS OR REQUIREMENTS; AND (4)ANY OTHER
STATE OF FACTS WHICH EXIST WITH RESPECT TO THE DEMISED PREMISES, INCLUDING THE
CONDITION OF ANY IMPROVEMENTS OR REPAIRS PERFORMED BY ANYONE.
The provisions of this Paragraph shall survive the Commencement Date of this
Lease.
XXXIV - RIGHT OF FIRST REFUSAL
Lessee shall have the right of first refusal on a sale during the Lease Term. If
Lessor receives an offer to purchase the Demised Premises ("Third Party Offer"),
which offer Lessor is prepared to accept, Lessor shall first notify Lessee, in
writing, of the pending offer and allow Lessee the opportunity to purchase the
Premises under the same terms and conditions. Lessee shall thereupon have ten
(10) calendar days to notify Lessor, in writing, that it is agreeable to
purchase the Demised Premises under the same terms and conditions. Such notice
must be accompanied by a non-refundable deposit in the form of a cashier's check
made payable to Lessor in an amount equal to the deposit set forth in the Third
Party Offer. In the event Lessee fails to submit to Lessor written confirmation
of the acceptance of the offer, together with a non-refundable deposit, it shall
be automatically assumed that Lessee has decided not to purchase the Premises,
and Lessee's right of first refusal shall automatically become null and void and
be of no further force nor effect as to such transaction. In the event Lessee
has timely elected to exercise its right of first refusal, Lessee shall
thereupon enter into a contract pursuant to the terms set forth in the Third
Party Offer and shall proceed to close in accordance with the terms thereof. If
Lessee exercises its right of first refusal, Lessee agrees to purchase the
Premises in "as is" and ''where is" condition without any representation,
warranties or credit from Lessor.
XXXV -  MECHANICS' LIENS
A.            Lessor's Interest Not Subject to Liens. The interests of Lessor
shall not be subject to liens for improvements contracted for or made by or on
behalf of Lessee, or parties claiming by, through or under Lessee. The interests
of Lessor in the Demised Premises shall not be subject to a lien for any
improvements made by Lessee, or for any work done or materials furnished to the
Demised Premises, at Lessee's request, and Lessee shall notify any contractor
employed by Lessee to do work on or furnish materials to the Demised Premises,
prior to Lessee entering into a contract with any such contractors, that the
interest of Lessor under this Lease is not subject to a lien, and the failure of
Lessee to so notify any contractor, at the option of Lessor, shall be deemed as
a default hereunder.
B.            Transfer or Release. In the event that any claim of lien is filed
for any improvements by Lessee, or for any work done or materials furnished to
the Demised Premises at Lessee=s request, Lessee shall, within thirty (30) days
of receipt of notice of any such claim of lien, transfer said lien to security
in accordance with the provisions of Section 713, Florida Statutes (or any
successor statute) or cause a release or satisfaction of lien to be recorded in
the Public Records of Palm Beach County, Florida, totally releasing the Demised
Premises therefrom. Failure to so transfer or discharge any such lien within the
time provided shall be deemed a default hereunder.
Exhibit 10.11 -- Page 22

--------------------------------------------------------------------------------





XXXVI - UNLEADED GASOLINE
Existing federal law prohibits the introduction of leaded gasoline into any
motor vehicle with is labeled "unleaded gasoline only", or which is equipped
with a gasoline tank filler inlet which is designed for the introduction of
unleaded gasoline. Lessee warrants and agrees that neither Lessee or its
employees or agents will introduce or cause the introduction of leaded gasoline
into any motor vehicle labeled "unleaded gasoline only", or which is equipped
with a gasoline tank filler inlet which is designed for the introduction of
unleaded gasoline and will take reasonable precautions to prevent customers from
introducing leaded gasoline into any motor vehicle labeled "unleaded gasoline
only", or which is equipped with a gasoline tank filler inlet which is designed
for the introduction of unleaded gasoline.
Lessee further agrees that it will defend, indemnify and hold Lessor, its
officers, directors, shareholders, employees, and agents, harmless from and
against all proceedings and litigation arising out of any alleged liability for
the introduction of leaded gasoline into any motor vehicle which is labeled
"unleaded gasoline only", or which is equipped with a gasoline tank filler inlet
which is designed for the introduction of unleaded gasoline caused by or
resulting from the acts of Lessee, its employees or agents, and Lessee agrees
that it will, on Lessor's demand, promptly pay all losses, costs, damages,
obligations, judgments, expenses, fines, penalties and fees suffered by Lessor,
its officers, directors, shareholders, employees, and agents, by reason of any
such claims, demands, suits, actions, proceedings or litigation. The provisions
of this Article XXXVI shall survive the expiration and/or termination of this
Lease.
XXXVII - MISCELLANEOUS
A.            If any term or condition of this Lease or the application thereof
to any person or circumstance is, to any extent, invalid or unenforceable, the
remainder of this Lease, or the application of such term or condition to persons
or circumstances other than those as to which it is held invalid or
unenforceable, is not to be affected thereby and each term and condition of this
Lease is to be valid and enforceable to the fullest extent permitted by law.
This Lease will be construed in accordance with the laws of the State of
Florida.
B.            Lessee acknowledges that it has not relied upon any statement,
representation, prior or contemporaneous written or oral promises, agreements or
warranties, except such as are expressed herein.
C.            This Lease shall not be more strictly construed against either
party hereto by reason of the fact that one party may have drafted or prepared
any or all of the terms and provisions hereof. It is acknowledged that each of
the parties hereto has been fully represented by legal counsel and that each of
such legal counsel has contributed substantially to the content of this lease.
D.            Lessor and Lessee acknowledge that the terms and provisions of
this Lease have been negotiated based upon a variety of factors, occurring at a
coincident point in time, including, but not limited to: (i) the individual
principals involved and the financial strength of Lessee, and (ii) the nature of
Lessee's business and use of the Demised Premises. Therefore, recognizing the
totality, uniqueness, complexity and interrelation of the aforementioned
factors, the Lessee agrees to use its best efforts not to disseminate in any
manner whatsoever (whether by word of mouth, mechanical reproduction, physical
tender or by any manner of visual or aural transmission or review) the terms and
conditions of this Lease to third parties who could in any way be considered
presently or in the future as prospective tenants for this or any other
leasehold property with which Lessor may be involved.
E.            Waivers. The failure or delay of any party at any time to require
performance by another party of any provision of this Lease, even if known, will
not affect the right of that party to require performance of that provision or
to exercise any right, power or remedy, and any waiver by any party of any
breach of any provision of this Lease should not be construed as a waiver of any
continuing or succeeding breach of provision, a waiver of the provision itself,
or a waiver of any right, power or remedy under this Lease. No notice to or
demand on any party in any case will, of itself, entitle a party to any other or
further notice or demand in similar or other circumstances.
Exhibit 10.11 -- Page 23

--------------------------------------------------------------------------------





Furthermore, the acceptance of any rent or any other sum due hereunder, or a
partial payment of same, by Lessor, shall not constitute a waiver of any
preceding default by Lessee of any term, covenant or condition of this Lease,
regardless of Lessor's knowledge of such preceding breach at the time Lessor
accepted such rent or other sum, nor waiver of the right to receive full payment
of said amount, nor shall any endorsement or statement on any check or letter
accompanying any payment of rent or other sum due hereunder be deemed an accord
and satisfaction, and Lessor may accept such payment without prejudice to
Lessor=s right to recover the balance of such rent or other sum due hereunder,
or to pursue any other remedy provided herein.
F.            Jurisdiction and Venue. The parties acknowledge that a substantial
portion of negotiations, anticipated performance and execution of this Lease
occurred or will occur in Palm Beach County, Florida, and that the Demised
Premises are located in Palm Beach County, Florida. Therefore, without limiting
the jurisdiction or venue of any other federal or state courts, each of the
parties irrevocably and unconditionally (i) agrees that any suit, action or
legal proceeding arising out of or relating to this Lease will be brought in the
courts of record of the State of Florida in Palm Beach County, Florida or the
court of the United States, Southern District of Florida; (ii) consents to the
jurisdiction of each court in any suit, action or proceeding; and (iii) waives
any objections which it may have to the laving of venue of any suit, action or
proceeding in any of the courts.
G.            Enforcement Costs. If any legal action or other proceeding is
brought for the enforcement of this Lease, or because of any alleged dispute,
breach, default or misrepresentation in connection with any provisions of this
Lease, the successful or prevailing party will be entitled to recover reasonable
attorney's fees, court costs and all expenses even if not taxable as court costs
(including, without limitation, all such fees, costs and expenses incident to
appeals or declaratory actions), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.
H.            Remedies Cumulative. No remedy in this Lease conferred upon any
party is intended to be exclusive of any other remedy, and each and every remedy
will be cumulative and will be in addition to every other remedy given here or
now or existing in the future at law or in equity or by statute or otherwise. No
single or partial exercise by any party of any right, power or remedy will
preclude any other.
I.            Governing Law. This Lease and all transactions contemplated by
this Lease will be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida without regard to principles of
conflicts of laws.
J.            Independent Counsel. The parties here have received independent
advice and counseling regarding the preparation and subject matter of this Lease
and all the terms and conditions it contains.
K.            Time is of the Essence. The parties agree and acknowledge that
time shall be of the essence under this Lease.




SIGNATURE PAGE FOLLOWS


Exhibit 10.11 -- Page 24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.
WITNESSES:
 
"LESSOR"
         
REITANO ENTERPRISES, INC., a Florida corporation
     
                                                                             
By:  /s/ Richard Reitano                                                       
   
Richard Reitano, President
                                                                               
 
Date:  01/12/2016                                        
     
WITNESSES:
 
"LESSEE"
         
OTM USA CORP., a Florida corporation
     
                                                                             
By:  /s/ Russell Parker                                                      
   
Print Name:  Russell Parker
   
Title:  EVP/SEC                                        
                                                                               
 
Date:  01/12/2016                                        



STATE OF FLORIDA
COUNTY OF PALM BEACH


The foregoing instrument was acknowledged before me this 12th day of January
2016 by Richard Reitano, as President of Reitano Enterprises, Inc., a Florida
corporation, on behalf of said corporation. He is personally known to me (or has
produced a driver's license as  identification) and did/did not take an oath.
/s/ Glenda P. Diaz  February 24,
2019                                                                                                  
Notary Public
Commission Expires.
[SEAL]


Exhibit 10.11 -- Page 25

--------------------------------------------------------------------------------



STATE OF FLORIDA
COUNTY OF PALM BEACH


The foregoing instrument was acknowledged before me this 12th day of January
2016 by Russell Parker, as EVP of OTM USA CORP., a Florida corporation, on
behalf of said corporation. He is personally known to me (or has produced a
driver's license as  identification) and did/did not take an oath.
/s/ Glenda P.
Diaz                                                                                                  
Notary Public
Commission Expires.
[SEAL]
 
 
 
 


Exhibit 10.11 -- Page 26

--------------------------------------------------------------------------------